Citation Nr: 0123689	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  00-12 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Associate Counsel


INTRODUCTION

The veteran reportedly had military service from October 1982 
to February 1983 and December 1990 to May 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1999 decision of the Houston, Texas, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in April 2000, a 
statement of the case was issued in May 2000, and a 
substantive appeal was received in June 2000.  In July 2001, 
the veteran appeared at a Board hearing in Washington, DC.

In His April 2000 notice of disagreement, the veteran appears 
to have raised claims of entitlement to service connection 
for hearing loss and tinnitus.  These matters are hereby 
referred to the RO for appropriate action. 


REMAND

Review of the June 1999 rating decision and the May 2000 
statement of the case reveals that the RO denied the 
veteran's claims on the basis that they were not well-
grounded.  However, the well-grounded claim requirement was 
eliminated by the Veterans Claims Assistance Act of 2000 
(VCAA) which was signed by the President on November 9, 2000.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001).  This newly enacted 
legislation also provides for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  Where laws or regulations change after 
a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Given 
the basis for the denial of the veteran's claims, the Board 
believes further development and review by the RO is 
necessary.

Moreover, it is not clear from the claims file that all 
available service records have been obtained.  There also 
does not appear to be official verification of the veteran's 
military service.  Finally, given the fact that a February 
1991 closed head injury is documented in a DA Form 2173, the 
Board believes that medical etiology opinions are also now 
required under the provisions of VCAA and implementing 
regulations. 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should contact the appropriate 
office sources and obtain verification of 
the veteran's military service.  The RO 
should also take action to obtain all 
service medical records. 

2.  The RO should review the claims file 
and take all necessary steps to ensure 
compliance with the notice/assistance 
provisions of the Veterans Claims 
Assistance Act of 2000 and implementing 
regulations.  The RO's actions should 
include obtaining all pertinent VA 
medical records which are not already of 
record.

3.  The veteran should then be scheduled 
for special VA neurological and 
orthopedic examinations to ascertain the 
nature and etiology of the claimed 
headaches and back disorder.  It is 
imperative that the claims file be made 
available to the examiners for review in 
connection with the examinations.  Any 
medically indicated special tests, 
including x-ray studies, should also be 
accomplished.  All clinical and special 
test findings should be clearly reported.  
The nature of any headache disorder 
should be documented and any disorders of 
the back found to be present should be 
clearly reported.  As to any headache and 
back disorder found to be present, the 
appropriate examiner should offer and 
opinion as to whether it is at least as 
likely as not that such disorder is 
related to the February 1991 closed head 
injury.  A detailed rationale would be 
helpful and is hereby requested.

4.  After completion of the above, the RO 
should review the expanded record and 
determine if the veteran's claims can be 
granted.  If one or both claims remain 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case.  After they are afforded an 
opportunity to respond, the case should 
be returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matters addressed by 
the Board in this remand.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 



